Filed:  September 26, 2002
IN THE SUPREME COURT OF THE STATE OF OREGON
In re: Complaint as to the Conduct of
JAMES JOSEPH McLAUGHLIN,
	Accused.
(OSB Nos. 00-107, 01-123, 01-124, 01-125, 01-126, 01-141,
01-142, 01-143, 01-144, 01-145, 01-211, 01-223; SC S49577)
	En Banc
	On review of a decision of a trial panel of the Disciplinary
Board.
	Submitted on the record August 20, 2002.
	Stacy J. Hankin, Assistant Disciplinary Counsel, Lake
Oswego, filed the Sanction Memorandum for the Oregon State Bar.
	No appearance contra.
	PER CURIAM
	The accused is disbarred.
		PER CURIAM
		In this lawyer disciplinary proceeding, the Oregon
State Bar (Bar) alleged that the accused violated the following:
Code of Professional Responsibility Disciplinary Rule (DR) 1-102(A)(3) (engaging in conduct involving dishonesty, fraud,
deceit, or misrepresentation); DR 1-102(A)(4) (engaging in
conduct prejudicial to administration of justice); DR 1-103(C)
(failing to cooperate with disciplinary investigation); DR 2-110(A)(2) (withdrawing from employment without taking reasonable
steps to avoid foreseeable prejudice to client); DR 2-110(B)(2)
(knowingly engaging in employment that lawyer knows violates
Disciplinary Rules); DR 6-101(A) (providing incompetent
representation to client); DR 6-101(B) (neglecting legal matter
entrusted to lawyer); DR 7-101(A)(2) (failing to carry out 
contract entered into with client for professional services); DR
7-101(A)(3) (prejudicing or damaging lawyer's client during
course of professional relationship); DR 7-102(A)(2) (knowingly
advancing claim or defense that is unwarranted under existing
law); DR 7-106(A) (disregarding or advising client to disregard
standing rule of a tribunal); and ORS 9.527(3) (willfully
disobeying court order).  
		On August 30, 2001, the Bar served the accused's lawyer
with a formal complaint and a notice to answer.  The accused
failed to appear in the time provided by the Bar Rules of
Procedure and failed to submit a resignation.  On January 17,
2002, the Bar served the accused's lawyer with a second amended
formal complaint.  The accused again failed to file an answer,
appear, or submit his resignation.  A trial panel of the
Disciplinary Board entered a default order on March 7, 2002.  In
a subsequent sanctions hearing, the trial panel deemed the Bar's
allegations of misconduct to be true and concluded that the
accused should be disbarred.  
		On de novo review of the record, we agree with the
trial panel that the accused should be disbarred. (1) 
		The accused is disbarred.




1. 	An exhaustive discussion of the accused's multiple acts
of misconduct would not benefit the bench, the bar, or the
public.
Return to previous location.